*372Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 4, 2005, which, upon reargument, adhered to the same court’s prior order, entered April 21, 2003, granting defendants’ motion to dismiss the complaint, affirmed, without costs.
The court properly dismissed the claims of individual plaintiff Morris J. Eisen for lack of standing since the issue of Eisen’s standing to assert his presently alleged claims had been previously decided in orders affirmed by this Court (Morris J. Eisen, P.C. v Larossa, Mitchell & Ross, 282 AD2d 996 [2001]).
Moreover, the motion court also correctly dismissed the claims of Landau, EC., the purported successor, by change of name, to Morris J. Eisen, P.C. In a previous order, affirmed by this Court (id.), leave to add Landau, EC. as a party plaintiff as successor to Eisen, EC. was denied on the ground that plaintiffs had previously failed to provide reasonable justification for the delay in taking the necessary steps to revive that entity. Since absolutely none of the circumstances surrounding that decision have changed, we decline to reconsider the issue, or to overrule it by allowing Landau, E.C. to commence a new action. Further, because Eisen, EC., the plaintiff in the former action, had been dissolved, and because Morris Eisen, as a disbarred attorney, and in view of all of the circumstances, including the documentary evidence, could not have revived that firm, coupled with the fact that leave to add Landau, EC. was denied, we conclude that the within action would be time-barred in any event as it is not entitled to the six-month grace period set forth in CFLR 205 (a).
Contrary to defendants’ assertions, this appeal is not barred by reason of the circumstance that plaintiffs filed a notice of, but did not perfect their appeal from the April 21, 2003 order, the prior appeal never having been dismissed (see Rodriguez v National Equip. Corp., 304 AD2d 494, 495 [2003]; Stride Contr. Corp. v Board of Contract & Supply of City of Yonkers, 181 AD2d 876, 878 [1992]). Concur—Saxe, Nardelli and Sweeny, JJ.